DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 2-4, filed 15 March 2021, with respect to the rejection(s) of claim(s) 1, 11 and 20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art references, Akao US 2008/0318393 and Chen et al. US 2016/0027773.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akao US 2008/0318393.
Regarding claim 1, Akao Fig. 1A discloses an integrated circuit (IC), comprising: a first field-plated field effect transistor (FET) having a first gate structure 10 including a first gate electrode 13 partially over a first field relief oxide 11 and partially over a gate dielectric layer 12; and a second field-plated FET having a second gate structure 20 including a second gate electrode 23 partially over a second field relief oxide 21 and partially over the gate dielectric layer 22, wherein a thickness of the first field relief oxide 11 for the first field-plated FET is thicker than a thickness of the second field relief oxide 21 for the second field-plated FET.  
Regarding claim 3, Akao Fig. 1A discloses the IC of claim 1, wherein a semiconductor surface layer 1 is recessed under the first field relief oxide 11 and the second field relief oxide 21.  
Regarding claim 6, Akao Fig. 1A discloses the IC of claim 1, wherein the gate electrode comprises polysilicon [0041].  
Regarding claim 7, Akao Fig. 1A discloses the IC of claim 1, wherein a thickness of the gate dielectric layer 22 is less than half the thickness of the second field relief oxide 21.  
Regarding claim 10, Akao Fig. 1A discloses the IC of claim 1, wherein the thickness of the first field relief oxide 11 includes a first thickness in a center portion of the first field relief oxide 11 and a second thickness outside of the center portion (e.g. thickness closest to gate dielectric 12), wherein the first thickness is greater than the .  
Claims 1, 5, 8, 9 and 11, 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2016/0027773.
Regarding claim 1, Chen et al. Figs. 3A-3D discloses an integrated circuit (IC), comprising: a first field-plated field effect transistor (FET) 102 having a first gate structure  including a first gate electrode 220-1 partially over a first field relief oxide 234 and partially over a gate dielectric layer 222-1; and a second field-plated FET 104 having a second gate structure including a second gate electrode 220-3 partially over a second field relief oxide 222 and partially over the gate dielectric layer 222-3 [0034], Fig. 3D, wherein a thickness of the first field relief oxide 234 for the first field-plated FET 102 is thicker than a thickness of the second field relief oxide 222 for the second field-plated FET 104.  
Regarding claim 5, Chen et al. discloses the IC of claim 1, wherein the first field-plated FET and the second field plated FET each comprise a laterally diffused metal oxide semiconductor (LDMOS) device [0002].  
Regarding claim 8, Chen et al. discloses the IC of claim 1, wherein the first and second field-plated FETs each comprise a n-channel laterally diffused metal oxide semiconductor (LDMOS) device [0022].  
Regarding claim 9, Chen et al. discloses the IC of claim 1, wherein a source of the first field-plated FET and a source of the second field-plated FET are both connected to a ground node on the IC to be configured as power diodes [0023].  
claim 11, Chen et al. discloses an integrated circuit (IC), comprising: a first field-plated field effect transistor (FET) 102 and a second field-plated FET 104, the field- plated FETs comprising: 
a gate structure including a gate electrode 220 partially over a field relief oxide 234/222 and partially over a gate dielectric layer 222-1/222-3, wherein a thickness of the field relief oxide 234 for the first field-plated FET 102 is thicker than the thickness of the field relief oxide 222 for the second field-plated FET104, and sources and drains on respective sides of the gate structures in a semiconductor surface layer Figs. 3C-3D.
Regarding claim 14, Chen et al. discloses the IC of claim 11, wherein the field-plated FETs comprise laterally diffused metal oxide semiconductor (LDMOS) devices [0002].  
Regarding claim 16, Chen et al. discloses the IC of claim 11, wherein the gate electrode comprises polysilicon [0029].  
Regarding claim 17, Chen et al. discloses the IC of claim 11, wherein the semiconductor surface layer comprises an epitaxial layer 206.  
Regarding claim 19, Chen et al. discloses the IC of claim 11, wherein the first 102 and second 104 field-plated FETs each comprise n-channel laterally diffused metal oxide semiconductor (LDMOS) devices [0022].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao as applied to claim 1 above.
Regarding claim 2, Akao discloses the IC of claim 1. Akao does not disclose wherein the thickness of the second field relief oxide is 200 to 1,000 A, and wherein the thickness for the first field relief oxide is at least 500 A thicker than the thickness for the second field relief oxide.  However, Akao does teach that the field oxides 11 and 21 can be formed with mutually different thicknesses making the thickness a result effective variable.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
claim 4, Akao discloses the IC of claim 1. Akao does not disclose wherein the thickness for the first field relief oxide is at least 500 A thicker than the thickness for the second field relief oxide. However, Akao does teach that the field oxides 11 and 21 can be formed with mutually different thicknesses making the thickness a result effective variable.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 11 above.
Regarding claim 12, Chen et al. discloses the IC of claim 11. Chen et al. does not disclose wherein the thickness of the second field relief oxide is 200 to 1,000 A, and wherein the thickness for the first field relief oxide is at least 500 A thicker than the thickness for the second field relief oxide.  However, Chen et al. does teach that the field oxides 234 and 222 are formed with different thicknesses making the thickness a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re 
Regarding claim 15, Chen et al. discloses the IC of claim 11. Chen et al. does not disclose wherein a width of the field relief oxide for the first field- plated FET is at least 0.05 µm greater than a width of the field relief oxide for the second field-plated FET.  However, Chen et al. does teach that the field oxides 234 and 222 are formed with different widths making the widths a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  

Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898